

116 HRES 1070 IH: Commemorating the 20th anniversary of the Veterans History Project of the American Folklife Center of the Library of Congress.
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1070IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Kind (for himself, Mr. Mast, Mr. Newhouse, Ms. Stefanik, and Mr. Burgess) submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommemorating the 20th anniversary of the Veterans History Project of the American Folklife Center of the Library of Congress.Whereas the stories of United States veterans are crucial to understanding the history of the United States;Whereas the Veterans’ Oral History Project Act was passed unanimously by Congress and signed into law on October 27, 2000, creating the Veterans History Project at the Library of Congress American Folklife Center;Whereas the Project preserves the firsthand interviews and other narratives of United States military veterans from World War I through the present;Whereas the Veterans History Project has collected stories from veterans in every major United States military conflict since World War I;Whereas the Veterans History Project has provided opportunities to thousands of veterans to share their personal recollections while serving their country;Whereas the Veterans History Project has collected and preserved over 110,000 records of United States veterans;Whereas the Veterans History Project has digitized over 7,000 hours of audio and 9,000 hours of video and made them available on its website;Whereas the Veterans History Project provides resources to guide and assist those looking to interview veterans, including family members, friends, neighbors, and other veterans;Whereas the Veterans History Project will highlight select stories to commemorate major anniversaries, including the 75th anniversary of major events in World War II over the last few years;Whereas educators across the country are able to access and utilize Veterans History Project materials when teaching about United States involvement in military conflicts;Whereas preserving the individual narratives of veterans helps better understand the lives of servicemembers who currently serve the United States;Whereas then-Librarian of Congress Dr. James Billington advocated for the successful launch of the Veterans History Project in the early 2000s, and his efforts have been continued and strengthened by Librarian Dr. Carla Hayden;Whereas the Veterans History Project utilizes valuable space in the alcoves of the Library of Congress’ reading room to provide a tranquil and meaningful space for veterans wishing to be interviewed;Whereas the Veterans History Project has partnered with documentarians and authors looking to share the experiences of veterans while they served, including Ken Burns with The Vietnam War and Liza Mundy with Code Girls;Whereas the Veterans History Project has collaborated with other organizations, including the Smithsonian National Museum of the American Indian, to gain collections in traditionally underrepresented areas;Whereas the mission of the Veterans History Project was expanded in 2016 with the unanimous passage of the Gold Star Families Voices Act to also include oral histories by immediate family members of members of the Armed Forces who died as a result of their service during a period of war;Whereas the Veterans History Project has partnered with the House of Representatives Wounded Warrior Fellowship Program with districts across the country to teach a monthly cadre of Fellows about the Project;Whereas the Veterans History Project continues to hold strong bipartisan support in the House of Representatives; andWhereas the year 2020 marks the 20th anniversary of the Veterans History Project: Now, therefore, be itThat the House of Representatives—(1)commemorates the work that the Veterans History Project of the American Folklife Center of the Library of Congress has done to honor the lives of United States veterans;(2)supports the work of the Library of Congress to preserve stories critical to understanding the history of the United States;(3)encourages veterans and their families to participate in the Veterans History Project; and(4)encourages the Library of Congress to continue to provide materials for educators seeking to teach the history of the United States.